DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 14-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1 and 18 have been amended and claims 12-13 have been canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-9, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schuberth (US 2016/0142746) in view of Colligan (US 6,415,031).
Regarding claim 1, Schuberth discloses a cable distribution system that includes a head end connected to a plurality of customer devices through a transmission network that includes a remote fiber node that converts digital data to analog data suitable for said plurality of customer devices, where said head end includes a processor, comprising the steps of:
(a) providing a packetized elementary stream of a video from said head end to customer devices through said transmission network (head end content server provides content to video display units through network; see at least Fig. 1 and paragraph 0079), wherein said packetized elementary stream includes a plurality of groups comprising pairs of packetized elementary stream headers and packetized elementary stream payloads (Transport stream has packets with header and payload; see at least Fig. 15 and paragraphs 0018-0026, 0087, 0092 and 0097);
(b) determining a first one of said plurality of groups corresponding to a non- predicted coded picture of said video of said packetized elementary stream, determining a second one of said plurality of groups corresponding to said non-predicted coded picture of said video of said packetized elementary stream, where said second one is the next group after said first group in said packetized elementary stream of said video (identify packets including I-frames data; see at least Fig. 11 and paragraphs 0118-0019);
(c) encrypting said first one and said second one of said plurality of groups while not encrypting all of said plurality of groups of said video (encrypting payloads of packets including I-frame data; see at least Fig. 11 and paragraphs 0119-0123 and 0170);
(d) providing a signal from a conditional access system to a selected one of said plurality of customers that is suitable to be used to decrypt said first one and said second one of said plurality of groups (keys are provided to decrypt the TS; see at least paragraph 0129).
Schuberth is not clear about encrypting a third one of said plurality of groups corresponding to a predicted coded picture of said video that is temporally later than said non-predicted coded picture of said video, while not encrypting all of said plurality of groups of said video defined by a range between said non-predicted coded picture and a next non-predicted coded picture of said video after said non-predicted coded picture of said video.
Colligan discloses the above missing limitations. For example, Colligan discloses selective encryption that includes determining whether a predetermined criterion is satisfied, setting a selective encryption status field if the criterion is satisfied and encrypting an unencrypted payload to generate an encrypted payload; see at least the Abstract. Colligan is similar to Schuberth in encrypting the TS payloads that contain I-Frames; see at least Fig. 14B. In addition to that, Colligan encrypt the TS payloads that contain P-frames; see at least Fig. 14C and col. 11, line 58-col. 12, line 22. Furthermore, the selective encryption status field can set to specific TS packets, i.e. if a counter is set for a packet, the packet is encrypted, if a counter is not set, the packet is not encrypted and so on. Once the counters are set, they can form a desired range between any packets; see at least Fig. 12B and col. 10, lines 44-67.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Schuberth by the teachings of Colligan by having the above limitations so to be able to provide selective and renewable encryption for secure distribution of digital VOD; see at least col. 1, line 65-col. 2, line 20.

Regarding claim 5, Schuberth in view of Colligan disclose the cable distribution system of claim 1 wherein said packetized elementary stream is compliant with MPEG-2 (Schuberth; see at least paragraph 0087).

Regarding claim 8, Schuberth in view of Colligan disclose the cable distribution system of claim 1 wherein said packetized elementary stream is compliant with High Efficiency Video Coding (Schuberth; MPEG coding is efficient; see at least paragraph 0087).

Regarding claim 9, Schuberth in view of Colligan disclose the cable distribution system of claim 1 wherein said packetized elementary stream further includes predictive coded pictures and bi-directionally predictive coded pictures (Schuberth; see at least paragraphs 0019-0023).

Regarding claim 14, Schuberth in view of Colligan disclose the cable distribution system of claim 1 wherein said non-predicted coded frame of said video of said packetized elementary stream is an I-frame (see at least the rejection of claim 1).

Regarding claim 16, Schuberth in view of Colligan disclose the cable distribution system of claim 1 wherein said non-predicted coded frame of said video of said packetized elementary stream is an I slice (see at least the rejection of claim 1).

Claim 18 is rejected on the same grounds as claim 1.


Claims 2-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schuberth in view of Colligan and further in view of Penugonda (US 2016/0036783).
Regarding claim 2, Schuberth in view of Colligan disclose the cable distribution system of claim 1, and discloses the conditional access system and the plurality of customers but are not clear about providing an entitled control message and an entitled management message.
Penugonda discloses the above missing limitation; see at least paragraph 0034.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Schuberth in view of Colligan by the teachings of Penugonda by having the above limitations so to be able to provide control word and associated entitlement control message functionalities; see at least the Abstract.

Regarding claim 3, Schuberth in view of Colligan disclose the cable distribution system of claim 1, and discloses the conditional access system and the plurality of customers, but are not clear about providing an entitlement control message.
Penugonda discloses the above missing limitation; see at least paragraph 0034.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Schuberth in view of Colligan by the teachings of Penugonda by having the above limitations so to be able to provide control word and associated entitlement control message functionalities; see at least the Abstract.

Regarding claim 4, Schuberth in view of Colligan and further in view of Penugonda discloses cable distribution system of claim 3 wherein said conditional access system provides a control word within said entitlement control message suitable to be used to decrypt said first one of said plurality of groups (Penugonda; see at least paragraph 0034).

Regarding claim 10, Schuberth in view of Colligan disclose the cable distribution system of claim 1 and discloses said packetized elementary stream, but are not clear about a QAM frequency.
Penugonda discloses the above missing limitation; see at least paragraphs 0045, 0054 and 0059.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Schuberth in view of Colligan by the teachings of Penugonda by having the above limitations so to be able to provide control word and associated entitlement control message functionalities; see at least the Abstract.

Regarding claim 11, Schuberth in view of Colligan and further in view of Penugonda disclose the cable distribution system of claim 10 wherein a plurality of packetized elementary streams is provided on said QAM frequency (Penugonda; see at least paragraphs 0045, 0054 and 0059).

Claims 6-7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schuberth in view of Colligan and further in view of Lefebvre (US 2013/0064368).
Regarding claim 6 and 7, Schuberth in view of Colligan disclose the cable distribution system of claim 1 and said packetized elementary stream, but are not clear about the stream is compliant with MPEG-4 and Advance Video Coding.
Lefebvre discloses selective data encryption and discloses the above missing video coding; see at least the Abstract and paragraphs 0026 and 0031.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Schuberth in view of Colligan by the teachings of Lefebvre by having the above limitations so to be able to provide an improved selective encryption method than insures standard compliance; see at least paragraph 0023.

Regarding claim 15, Schuberth in view of Colligan disclose the cable distribution system of claim 1 and disclose said non-predicted coded frame of said video of said packetized elementary stream, but are not clear about an IDR frame.
Lefebvre discloses selective data encryption and discloses the above missing IDR frame; see at least paragraph 0015.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Schuberth in view of Colligan by the teachings of Lefebvre by having the above limitations so to be able to provide an improved selective encryption method than insures standard compliance; see at least paragraph 0023.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schuberth in view of Colligan and further in view of Burazerovic (US 2006/0165232).
Regarding claim 17, Schuberth in view of Colligan disclose the cable distribution system of claim 1 and discloses said non-predicted coded frame of said video of said packetized elementary stream, but are not clear about the SI slice.
Burazerovic discloses encrypting the SI frame; see at least paragraph 0037.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Schuberth in view of Colligan by the teachings of Burazerovic by having the above limitations so to be able to encrypt a video data stream; see at least the Abstract.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683. The examiner can normally be reached Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/Primary Examiner, Art Unit 2426